J-A20045-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN THE INTEREST OF: L.H., A MINOR :            IN THE SUPERIOR COURT OF
                                   :                 PENNSYLVANIA
                                   :
                                   :
                                   :
                                   :
 APPEAL OF: E.H., III, FATHER      :                No. 449 MDA 2019

          Appeal from the Dispositional Order Entered February 15, 2019
            In the Court of Common Pleas of Northumberland County
              Juvenile Division at No(s): CP-49-DP-0000012-2019


BEFORE: GANTMAN, P.J.E., McLAUGHLIN, J., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY GANTMAN, P.J.E.:            FILED: AUGUST 19, 2019

      Appellant, E.H., III (“Father”), appeals from the order entered in the

Northumberland County Court of Common Pleas, which adjudicated L.H.

(“Child”) a dependent child and placed him in the custody of the

Northumberland County Children and Youth Services Agency (“Agency”). We

affirm.

      In its opinion, the trial court fully and correctly set forth the relevant

facts and procedural history of this case. Therefore, we have no reason to

restate them. Procedurally, on March 13, 2019, Father timely filed a notice of

appeal with a concise statement of errors complained of on appeal under

Pa.R.A.P. 1925(a)(2)(i).

      Father raises one issue for our review:

           WHETHER THE TRIAL COURT ERRED/ABUSED ITS
           DISCRETION IN DETERMINING THAT NORTHUMBERLAND
           CHILDREN   AND   YOUTH    SERVICES  ADEQUATELY
           INVESTIGATED POTENTIAL KINSHIP FOR THE NATURAL
J-A20045-19


           FATHER AND THAT PLACEMENT WITH THE MATERNAL
           [GREAT] GRANDMOTHER WAS IN THE BEST INTEREST OF
           THE MINOR CHILD?

(Father’s Brief at 6).

      The applicable scope and standard of review for dependency cases is as

follows:

           [T]he standard of review in dependency cases requires an
           appellate court to accept the findings of fact and credibility
           determinations of the trial court if they are supported by the
           record, but does not require the appellate court to accept
           the lower court’s inferences or conclusions of law.
           Accordingly, we review for an abuse of discretion.

In re A.B., 63 A.3d 345, 349 (Pa.Super. 2013) (quoting In re R.J.T., 608 Pa.
9, 26-27, 9 A.3d 1179, 1190 (2010)).

           We accord great weight to this function of the hearing judge
           because [the court] is in the position to observe and rule
           upon the credibility of the witnesses and the parties who
           appear before [the court]. Relying upon [the court’s] unique
           posture, we will not overrule [its] findings if they are
           supported by competent evidence.

In re A.H., 763 A.2d 873, 875 (Pa.Super. 2000) (quoting In re B.B., 745
A.2d 620, 622 (Pa.Super. 1999)). See also In re L.Z., 631 Pa. 343, 360,

111 A.3d 1164, 1174 (2015) (reiterating standard of review in dependency

cases requires appellate court to accept trial court’s findings of fact and

credibility determinations if record supports them, but appellate court is not

required to accept trial court’s inferences or conclusions of law); In re D.P.,

972 A.2d 1221, 1225 (Pa.Super. 2009), appeal denied, 601 Pa. 702, 973 A.2d
1007 (2009) (stating applicable standard of review in dependency cases is


                                       -2-
J-A20045-19


“abuse of discretion”).   Further, in placement and custody cases involving

dependent children:

         The trial court, not the appellate court, is charged with the
         responsibilities of evaluating credibility of the witnesses and
         resolving any conflicts in the testimony. In carrying out
         these responsibilities, the trial court is free to believe all,
         part, or none of the evidence. When the trial court’s findings
         are supported by competent evidence of record, we will
         affirm even if the record could also support an opposite
         result.

In re S.G., 922 A.2d 943, 947 (Pa.Super. 2007).

      After a thorough review of the record, the briefs of the parties, the

applicable law, and the well-reasoned opinion of the Honorable Hugh A. Jones,

we conclude Father’s issue merits no relief.           The trial court opinion

comprehensively discusses and properly disposes of the question presented.

(See Trial Court Opinion, filed April 8, 2019, at 2-3 unpaginated) (finding: law

does not require court to place dependent child according to family member’s

desire to obtain custody; Agency need not consider all relatives or consider

only certain relatives for placement of dependent child; in this case, both

parents were given opportunity to suggest placement options; Mother did, but

Father did not; Father proposed his sister as possible resource for Child just

before shelter care hearing; Agency had not completed running clearances on

members of sister’s household or have opportunity to examine sister’s home;

Agency did not refuse to consider Father’s sister, but Agency was concerned

that Father was currently living with his sister in her home; Agency continued

to investigate paternal family members as possible resources for Child;

                                      -3-
J-A20045-19


Father’s apparent grievance is that court did not place Child immediately in

home of Father’s sister; in any event, court was satisfied with Agency’s family-

finding efforts as of adjudicatory hearing and found Child was in appropriate

placement; court’s decision did not terminate ongoing family finding or

preclude possibility of Child’s future placement with Father’s sister).     The

record supports the court’s dependency decision.       Accordingly, we affirm

based on the trial court opinion.

      Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/19/2019




                                     -4-
                                                                              Circulated 08/08/2019 11:17 AM




                           IN THE COURT OF COMMON PLEAS
                           OF NORTHUMBERLAND COUNTY
                         COMMONWEALTH OF PENNSYLVAt�IA

INRE:

L. H.'                                                  Docket or File No. DP -2019-12
         Minor Child                                    449-MDA 2019


                                            OPINION

       Appellant, E.H.III, the natural father of minor child, \...H., appeals the Order of February
14, 2019 adjudicating the minor child dependent. In the Statement of Matters Complained of
Appellant raises two issues. Appellant first maintains the court abused its discretion in its
determination that Northumberland County Children and Youth Services adequately investigated

                                                                                        r �
Father's proposed kinship placement, and that the court erred in determining placement with the
maternal great grandmother was in the child, s best interest.                     �J .
                                                                                     r,-J.I   �
       The minor child, L.H., was taken into custody on February 7,2019 by Nort�bef!\!nd ""TJj
County Children and Youth Services, (Agency). The Agency had contact with the�ilifnce":=
2016. Concerns were drug use by both parents, incarceration of the natural mother�A., nd f
home conditions. On February 7,2019, the Agency went to the home which had b@t� ..,,     n"''i
                                                                               pr§-�ust
condemned. The home conditions were described as deplorable. The stove had               C,
caught on fire and there was no food for the minor child. Natural mother, P.A., teste®o�ve
for fentanyl and natural father, E.H., who was found to be in possession of fake urin�         Ms. Turrisi testified that Mother agreed to go to the police station to talk to her because it
was cold in the house. Father was asked to go to the police station, but declined. Ms. Turrisi
testified that she asked Father to come discuss family supports for the child's placement. Father
indicated he would come to the police station. The caseworker and the mother were at the police
station for approximately three hours, but Father never showed up. Mother identified a number
of family resources as well as the child's maternal great grandmother as an appropriate caregiver.

       Juvenile courts must determine "whether the county agency has satisfied the requirements
of Rule 1149 regarding family finding, and if not, ... why the requirements have not been met by
the county agency" during each permanency review hearing. See Pa.R.J.C.P. 1608(D)(l)(h). The
Rules further provide that any permanency review order must indicate whether the family
finding efforts made by the county agency were reasonable. Pa.R.J.C.P. 1609(D)(l). If the family
finding efforts were not reasonable, the court must order the county agency to engage in family
finding prior to the next permanency review hearing. Pa.R.J.C.P. 1609(D)(2).

       Rule 1149 imposes the following requirements with regard to family finding:

A. Court's inquiry and determination.

(1) The court shall inquire as to the efforts made by the county agency to comply with the family
finding requirements pursuant to 62 P.S. § 1301 et seq.

(2) The court shall place its determinations on the record as to whether the county agency has
reasonably engaged in family finding.

B. Discontinued family finding. Family finding may be discontinued only if, after a hearing, the
court has made a specific determination that:

(1) continued family finding no longer serves the best interests of the child;

(2) continued family finding is a threat to the child's safety; or

(3) the child is in a preadoptive placement and the court proceedings to adopt the child have been
commenced pursuant to 23 Pa.C.S.[A.] Part III (relating to adoption).

C. Resuming family finding. The county agency shall resume family finding when the court
determines that resuming family finding:

(1) is best suited to the safety, protection and physical, mental, and moral welfare of the child;
and

(2) does not pose a threat to the child's safety.
Pa.R.J.C.P. 1149.

        The family finding law does not require the court to establish or promote a family
member's desire to obtain custody. The law does not require children and youth services to
consider all relatives or to only consider certain relatives. In the present case, Appellant was
given the opportunity to participate in finding relatives able to care for the minor child on the
night the child was placed with the Agency. Mother cooperated and provided names of relatives
and indeed the child was placed with the maternal great grandmother. It was only prior to the
shelter care hearing that Appellant provided the name of his sister as a possible resource.
However, the Agency had not completed running clearances on the members of that household
and had not had the opportunity to examine the home itself. The Agency did not say it would not
do so, even though it was concerned that Father was now living in that home.

         In conclusion, this court was satisfied by the family finding conducted by the Agency as
of the time of the adjudicatory hearing. The child was in an appropriate kinship placement and
the paternal family members were being investigated as resources for the minor child.
Appellant's apparent grievance is that the child was not placed in his sister's home where he was
then living. This court did not terminate ongoing family finding or precludeithe pq_�sibWJy of the
minor child's placement with the paternal sister in the future.                   n :'..-. �
                                                                                 r-' :::     ,:,»    .;.....-�,_·jt.
                                                                                 me·         -c:,          , .-
                                                     BY THE COURT:               :;c3:       ...,.
                                                                                             ,I.I
                                                                                 :,::. (:j           VtVJ'"'--'lt,


                                                                                              I
                                                                                 -:.r:�
                                                                                 oC°'        CO.
                                                                                                     ..!. .tlr�:
                                                                                                     M"'fl
                                                                                                     u a· ·u
                                                                                                     0




cc: Ann Targonski, Esquire
    Michael O'Donnell, Esquire
    Marc Lieberman, Esquire
    Cynthia Kerstetter, Esquire
    C&Y
    Court Administrator
    Court